Citation Nr: 0023365	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-02 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that he served on active 
duty from December 1967 to November 1971.  Other 
documentation of record indicates he served from December 
1967 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

This case was the subject of a Board remand dated in June 
2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has left ear hearing loss as a result of 
exposure to acoustic trauma during service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. § 3.303 
(1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims that left ear hearing loss developed 
during service, and was incurred as a result of acoustic 
trauma he experienced while performing his duties as an 
airplane technician.  His DD Form 214 confirms that he was a 
jet maintenance specialist during his period of service.  He 
has already been awarded service connection for right ear 
hearing loss and tinnitus.

During an August 1967 pre-enlistment examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
15
--
20

The veteran was initially profiled as a "2" for hearing 
loss.  However, with no elaboration, there is an "x" 
through part of the physical profile box, an arrow drawn from 
the physical profile box to a box designated for further 
specialist examinations, and the notation "H1" written in 
the box designated for further specialist examinations.  It 
was noted that he had defective hearing.

The veteran's DD Form 214 indicates he entered service in 
December 1967, approximately three months after the August 
1967 examination was conducted.

An "automatic audiometer" report dated in December 1967 
shows a graphical representation of results of audiometric 
testing.  It was not interpreted.  A January 1968 audiometric 
examination, yielded pure tone threshold results as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-5
-5
5
5
5

During the examination, the veteran was issued earplugs and 
instructed to wear them.

During a May 1970 hearing conservation data examination, pure 
tone hearing thresholds, explicitly noted to be in ISO units, 
were measured as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
20
15
15

During the veteran's December 1971 separation examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
20
20

This would appear to represent pure tone thresholds not 
unambiguously worse or better as compared to the May 1970 
results.

A little less than 28 years later, on a private audiological 
evaluation in April 1998, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
--
35
60
60

A June 1998 VA examination was conducted without the benefit 
veteran's claims file.  The veteran reported a history of 
working on jet engines in the Air Force.  He reported hearing 
loss and tinnitus.  Pure tone thresholds were as follows: 




HERTZ




500
1000
2000
3000
4000
AVE.
LEFT
20
30
30
55
55
42

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The examiner opined that the 
veteran's high-frequency sensorineural hearing loss and 
subjective reports of tinnitus were consistent with his 
history of noise exposure.  In the examiner's view, it was 
reasonable to assume that at least a portion of the veteran's 
hearing loss was due to his military service.

During the veteran's March 1999 RO hearing, he testified that 
he was a jet engine mechanic while in service.  He described 
the types of aircraft noises he was exposed to.  He said he 
had to listen to jet engine noise as part of his inservice 
work.  He described his current hearing problems, to include 
problems understanding his wife.  

During an April 1999 VA examination, the veteran's claims 
file was reviewed.  Though the rationale and analysis are not 
clear, the examiner asserted that "the test results at the 
end of [the veteran's] service do not show any change in his 
hearing in the left ear."  Careful review of the examination 
report reveals that the examiner did not offer an explicit 
opinion as to whether the veteran's current left ear hearing 
loss was caused or aggravated by service, nor did he 
acknowledge the veteran's corroborated exposure to aircraft 
noise during service.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Regulations further provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In the case of a disease 
only, service connection also may be established under 
section 3.303(b) by (1) evidence of the existence of a 
chronic disease in service or of a disease, eligible for 
presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period;  and 
(2) present disability from it.  Savage, 10 Vet. App. 488, 
495 (1997).  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  The evidence may 
also show that a disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

For the purposes of applying the laws administered by the VA, 
service connection for impaired hearing is not precluded when 
the audiological threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).  The fact that a veteran's hearing loss at the 
time of discharge did not meet the criteria set forth in 38 
C.F.R. § 3.385 does not preclude service connection for such 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The threshold question in this case is whether the claim for 
service connection for left ear hearing loss is well 
grounded.  In order for a claim for service connection to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability;  (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury;  and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468;  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  The veteran's claim for service connection for 
left ear hearing loss is well grounded because there is of 
record a medical evidence of current hearing loss, a 
corroborated contention of inservice noise exposure, and a 
medical opinion that it is reasonable to assume that the 
veteran's hearing loss was at least in part caused by 
inservice noise exposure. 38 U.S.C.A. § 5107(a);  Epps. 

On their face, the August 1967 left ear audiological test 
results appear similar to the October 1971 discharge 
examination results.  However, service department 
audiological testing results before November 1, 1967, are 
presumed to be in ASA units, which would render the August 
1967 results much worse than any inservice audiological 
testing results.  Also, the December 1967 and January 1968 
audiological testing results reflect a numerical improvement 
in hearing over the August 1967 results, no matter what 
assumptions are made about ISO and ASA units.  Additionally, 
the August 1967 hearing test results, taken 3 months prior to 
service, are less relevant with respect to inservice hearing 
loss than the December 1967 and January 1968 results, which 
are more contemporaneous with the veteran's entry into 
service.  The December 1967 testing was conducted only six 
days after entry into service, and the December 1967 results 
and January 1968 results tend to corroborate on another.  In 
whatever manner the data are interpreted, the August 1967 
pre-service results are called into question as an anomaly 
that occurred three months prior to service.  The August 1967 
examination report itself further casts doubt upon these 
results, insofar as notation seems to indicate that the 
veteran was referred to a specialist in reference to his H2 
hearing loss profile, and the specialist appears to have 
upgraded the profile to H1 without explanation.  In light of 
the foregoing, and in the interest of fairness, the Board 
discards the August 1967 pre-service audiological testing 
results for purposes of analysis in this case.

The veteran's hearing loss as measured six days upon entry 
into service in December 1997, and again in January 1998, 
reflects better pure tone threshold results than those 
reported three months prior to service, and creates an 
appearance of a worsening of pure tone thresholds between the 
December 1967-January 1968 time frame (with these two 
inservice test results corroborating one another) and 
thresholds as measured in May 1970 and October 1971, just 
before the veteran's discharge from service (with these two 
latter test results also tending to corroborate one another).  
The picture is complicated and made less clear by the 
transition from ASA to ISO units during the November 1967 
time frame.  However, even if the December 1967 and January 
1968 results are presumed to have been in ASA units contrary 
to the known common practice of the time, the veteran's pure 
tone thresholds as measured in May 1970 and October 1971 are 
either the same or worse at all frequencies compared to the 
earlier inservice audiological examination results.  The 
interpretation of this information that would be most 
advantageous to the veteran would be to assume that the 
December 1967 and January 1968 hearing test results were in 
ISO units, and this interpretation has the advantage of being 
in accordance with the known general practices of the time.  
This would create the appearance of a large hearing loss 
during service.  In sum, the data reflect a worsening of pure 
tone thresholds during service, though the degree of this 
worsening is debatable because it is unclear whether the 
earlier tests were conducted in ISO and ASA units.

The record leaves little question that the veteran was 
exposed to aircraft noise.  The June 1998 VA examiner, unlike 
the April 1999 VA examiner, acknowledged the veteran's 
inservice history of exposure to aircraft noise, and opined 
that it was reasonable to assume that at least a portion of 
the veteran's hearing loss was due to military service.  The 
April 1999 VA examiner who found that the veteran's left ear 
hearing loss did not worsen during service did so without a 
comprehensible explanation for this finding, with an apparent 
reliance on the pre-service August 1967 audiological testing 
results, without acknowledgment of the December 1967 and 
January 1968 inservice audiological test results, and without 
acknowledgment of the veteran's inservice duties as an 
aircraft mechanic;  thus, his intimations that service 
connection for left ear hearing loss is not warranted are 
appropriately discounted.

In light of the foregoing, the Board finds that the 
preponderance of the evidence supports the claim for service 
connection for left ear hearing loss.  Accordingly, the claim 
is granted.



ORDER

The claim for service connection for left ear hearing loss is 
granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

